Citation Nr: 1612259	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  11-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability or disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Musgokee, Oklahoma.  The Veteran filed a VA Form 9 appeal in September 2011 as to the initial rating of 30 percent granted by the RO for posttraumatic stress disorder (PTSD) in March 2011.  By a decision of November 2013, the Board granted the Veteran a rating increase, with the service-connected disability of PTSD now being rated at 50 percent from the date of service connection, January 27, 2011.

Citing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board also determined that the matter of TDIU was raised by the record on appeal concerning the Veteran's claim of entitlement to an initial increased disability rating for PTSD.  The Board remanded the TDIU issue to the RO in order for the RO to notify the Veteran as to the evidence needed to substantiate a claim for TDIU, and for the RO thereafter to adjudicate the Veteran's entitlement to TDIU.  See Board remand of November 2013.

By a letter of March 2014, the RO notified the Veteran as to what the evidence must show for entitlement to a total disability rating based on individual unemployability 

A rating decision of May 2014 and a supplemental statement of the case (SSOC) of December 2015 by the Muskogee RO denied entitlement to TDIU.  The case has been returned to the Board for further appellate proceedings.

The Veteran's claim was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record in a June 2014 private treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when an impairment of mind or body prevents the average person from following a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2015).  A claim for TDIU, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran is currently service-connected for the following disabilities: PTSD, rated at 50 percent; postoperative right knee injury with traumatic arthritis, rated at 10 percent; lumbar strain, rated at 10 percent; bilateral pes planus, rated at 10 percent; tinnitus, rated at 10 percent; chronic sinusitis, rated at 10 percent; hypertension, rated at 10 percent; residuals of a fracture of the left 5th finger, rated at 0 percent; fracture of the right 4th metacarpal, rated at 0 percent; and residuals of a sprain of the left ankle, rated at 0 percent.

As one disability is rated at 40 percent or more, and additional rated disabilities bring the combined rating to 80 percent from January 2011, the Veteran meets the percentage criteria for consideration of schedular TDIU.  See 38 C.F.R § 4.16(a) (2015).

Beginning in 2004, the Veteran worked as a computer programmer.  He stated to a VA examiner in 2009 that he was doing "okay" at work as long as he stayed in his cubicle and that he regularly had distracting intrusive thoughts in the workplace.  See June 2009 VA examination for PTSD.  He also reported that work was "going well" and that he liked to be left alone to do his work.  See VA treatment record of June 2009.

A VA examiner determined in May 2010 that the Veteran's sinusitis did not affect his usual occupation and that the effect of the condition on the Veteran's daily activity was "mild."  See May 2010 VA examination for sinusitis.

In January 2011, the Veteran reported that his "source of income is social security and VA pension."  See VA treatment record of January 2011.  A VA examination for PTSD was conducted in March 2011.  The examiner stated that the Veteran was not working and had last worked in July of 2010.  The Veteran reported to the examiner that he had "had an opportunity to retire and did because it has been difficult for him to relate to his coworkers."  In the examiner's opinion, the Veteran's PTSD "produces a moderate degree of social dysfunction, and a mild-to-moderate degree of work dysfunction."   See March 2011 VA examination for PTSD

The Veteran reports that he is a high school graduate and has technical training through the military.  In post-service employment, he states, he received both good references and performance evaluations, as well as many complaints and concerns about his conduct.  In January 2011, he considered himself to be "retired."  See January 2011 private treatment record of Dr. W. S.  The Veteran states that he left his last job when he "failed to advance because of his employer's concern about his work history that was filled with complaints and concerns about his conduct."  See Veteran's independent hearing presentation of December 2012.

In June 2014, the Veteran's private treating physician made a written evaluation of the Veteran's service connected disabilities of the right knee, low back, and pes planus.  His service-connected PTSD was also noted.  The doctor determined that the Veteran's right knee was "one of the reasons he had to stop working in 2010."  The Veteran's back injury was similarly cited as "one of the reasons he had to stop working in 2010."  See private treatment record of June 2014 of Dr. J. E.

The doctor made additional medical findings that "sometimes [the Veteran's] left leg will give way," that "there is mild crepitation of the left knee," and that straight leg raising was "positive" for the left leg.  Id.

In the private doctor's opinion, the occupational effect was that "the combination of the severe instability of his right knee, S1 spinal nerve impingement, weakness of the left leg and back injuries has rendered him unemployable since July 2010."  Id. (emphasis added).

Generally, with respect to TDIU, the central inquiry is whether the claimant's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  The need to discuss any effect of non-service-connected disorders on a claimant's employability is obviated if the service-connected disabilities alone would be sufficient to produce unemployability."  See Hatlestad, 5 Vet. App. at 529.

Upon the current record, it is not clear whether or not the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  The Veteran appears to attribute his unemployment only to his PTSD symptoms.  His private treating physician, however, does not cite PTSD in this context and includes a non-service-connected left leg disability as among the reasons for his finding of unemployability.

The Board has determined that an expert medical opinion with respect to the functional/occupational impact of the Veteran's service-connected disabilities must be obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Generally, a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The responsibility for making the ultimate TDIU determination is placed on the VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with additional appropriate VCAA notice with respect to a TDIU claim.  The Veteran should be properly notified as to how to substantiate a claim for entitlement to TDIU.  Provide the Veteran with VA Form 21-8940 in connection with his inferred claim for entitlement to TDIU, and request that the Veteran provide any up-to-date information relevant to the issue.

2. Thereafter, schedule the Veteran for a VA medical examination by an appropriate professional with regard to the Veteran's claim of entitlement to a TDIU.  All necessary testing must be accomplished.

The examiner must review the entire electronic claims folder and must interview the Veteran as to his employment history and education.

The examiner must provide an opinion as to any functional impairment caused by the Veteran's service- disabilities as related to the Veteran's ability to perform activities required in various work settings, including walking, standing, and sedentary tasks.

Full consideration must be given to the effect of combinations of disability or the aggregate effect of multiple service-connected disabilities.

A full rationale for any opinion or conclusion is required.

3. Review the claims file to ensure that all of the foregoing requested development, and any other development deemed warranted, is completed.  Then readjudicate the TDIU claim on appeal.

4. If the sought benefit remains denied, issue an appropriate supplemental statement of the case, and give the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



